NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the instant application identified by the examiner during search is Duffaut (Bulletin de la Societe Chimique de France, Societe Francaise de Paris, 1 January 1964), referred to herein as Duffaut. Duffaut discloses the heating of a symmetrical silazane and a halosilane in the presence of a mixture of powder of zinc, copper, and silver (Page 2). Such a process is analogous to the instant invention in that both pertain to the production of chlorinated silazanes in the presence of zinc. 
Duffaut does not teach or suggest the limitations of Claims 1-9, which require the use of a zinc salt of sulfonic acid or sulfonic acid imide in the synthesis of a chlorinated silazane involving the addition of a disilazane to a chlorosilane. While Duffaut discloses the use of zinc powder in the production of silazanes, Duffaut makes no reference to the use of any salt of zinc, nor does it provide any reasoning or motivation for one of ordinary skill in the art to use a known zinc salt of sulfonic acid or a sulfonic acid amide in such a process. Therefore, the matter in Claims 1-9 is considered by the examiner to be novel and nonobvious.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN EDWARD LACLAIR whose telephone number is (571)272-1815. The examiner can normally be reached M-Th, 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E.L./Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736